Exhibit 4(c) FORM OF PERMANENT GLOBAL FLOATING RATE BEARER NOTE GENERAL ELECTRIC CAPITAL CORPORATION BEARER BEARER No. PGFL []1 []2 THIS SECURITY IS A PERMANENT GLOBAL BEARER NOTE, WITHOUT COUPONS, EXCHANGEABLE FOR THE RIGHTS ATTACHING TO THIS NOTE AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE BEARER NOTES OR IF SO PROVIDED HEREIN REGISTERED NOTES ARE AS SPECIFIED IN THE FISCAL AGENCY AGREEMENT (AS DEFINED BELOW). ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR DEFINITIVE BEARER NOTES OR IF SO PROVIDED HEREIN REGISTERED NOTES, THIS GLOBAL NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE [DEPOSITARY/COMMON SAFE-KEEPER]3 TO A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY A NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] TO THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANOTHER NOMINEE OF THE [DEPOSITARY/COMMON SAFE-KEEPER] OR BY THE [DEPOSITARY/COMMON SAFE-KEEPER] OR ANY SUCH NOMINEE TO A SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER] OR A NOMINEE OF SUCH SUCCESSOR [DEPOSITARY/COMMON SAFE-KEEPER]. 1 Insert Principal Amount. 2 Insert Optional Payment Amount if the Note has dual-currency feature. 3 Common safe-keeper is only applicable where this Note indicates hereon that it is intended to be a New Global Note. GENERAL ELECTRIC CAPITAL CORPORATION EURO MEDIUM-TERM NOTE (Floating Rate) SERIES: ISIN: COMMON CODE: ORIGINAL ISSUE DATE: MATURITY DATE: PRINCIPAL AMOUNT IN SPECIFIED CURRENCY: INTEREST CALCULATION: []Regular Floating Rate Note []Inverse Floating Rate Note []Other Floating Rate INTEREST RATE BASIS: []CD Rate []Commercial Paper Rate []Eleventh District Cost of Funds Rate []Federal Funds Rate []LIBOR []EURIBOR []Treasury Rate []Prime Rate []Other SPREAD (PLUS OR MINUS): SPREAD MULTIPLIER: INDEX MATURITY: NEW GLOBAL NOTE: []Yes4 []No INTENDED TO BE HELD IN A MANNER WHICH WOULD ALLOW EUROSYSTEM ELIGIBILITY: []Yes5 []Not Applicable IF INTEREST RATE BASIS IS LIBOR, INDEX CURRENCY: DESIGNATED LIBOR PAGE: [] Reuters Page: [] Telerate Page: MAXIMUM INTEREST RATE: MINIMUM INTEREST RATE: INTEREST PAYMENT PERIOD: INTEREST PAYMENT DATE(S): INITIAL INTEREST RATE: INTEREST RESET PERIOD: INTEREST RESET DATES: INTEREST DETERMINATION DATE: REGULAR RECORD DATES (if any): DAY COUNT FRACTION []Actual/3656 []Actual/Actual []Actual/Actual (ISDA) []Actual/365 (Fixed) []Actual/365 (Sterling) []Actual/3607 []30/360 []360/360 []Bond Basis []30E/360 []Eurobond Basis [](Other) CALCULATION AGENT: ISSUER OPTIONAL REDEMPTION DATE: NOTEHOLDER OPTIONAL REDEMPTION DATE: OPTIONAL REPAYMENT: FACE AMOUNT CURRENCY: OPTION VALUE CALCULATION AGENT: OPTIONAL PAYMENT CURRENCY: OPTION ELECTION DATES: DESIGNATED EXCHANGE RATE: CURRENCY BASE RATE: DETERMINATION AGENT: INITIAL MATURITY DATE: ELECTION DATE FINAL MATURITY DATE: AVAILABILITY OF REGISTERED NOTES: IF THIS NOTE IS EXCHANGEABLE DIRECTLY FOR DEFINITIVE NOTES, INDICATE FORM(S) OF DEFINITIVE NOTES: DENOMINATIONS OF DEFINITIVE NOTES (if not as set forth herein): DENOMINATIONS: REDENOMINATION: LISTING: TAX REDEMPTION DATE: ADDENDUM ATTACHED: OTHER PROVISIONS: RANKING: []Senior []Subordinated 4 Only applicable to euro denominated Notes intended to be held in a manner which would allow Eurosystem eligibility. 5 Only applicable if Note issued in New Global Note form 6 Floating Rate Notes denominated in any specified currency other than U.S. Dollars or Sterling 7 Floating Rate U.S.Dollar Denominated Notes 2 General Electric Capital Corporation (together with its successors and assigns, the “Company”), for value received, hereby promises to pay to the holder hereof upon surrender hereof, the principal sum (or Face Amount, if the Note has a dual-currency or index feature) (a)if indicated hereon that this Note is not intended to be a New Global Note, specified in Schedule A-1 hereto or (b)if indicated hereon that this Note is intended to be a New Global Note, entered in the records of the relevant Clearing Systems (as defined below), on the Maturity Date specified above (except to the extent redeemed or repaid prior to the Maturity Date) or, (a)if indicated hereon that this Note is not intended to be a New Global Note, in accordance with the Amortization Schedule set out in Schedule A-2 hereto, or (b)if indicated hereon that this Note is intended to be a New Global Note, in accordance with the records of the relevant Clearing Systems and to pay interest thereon to the bearer at the interest rate per annum calculated in accordance with the terms hereof from the Original Issue Date specified above until the principal hereof is paid or duly made available for payment (except as provided below), in arrears monthly, quarterly, semiannually or annually as specified above as the Interest Payment Period on each Interest Payment Date (as specified above), commencing with the first Interest Payment Date next succeeding the Original Issue Date specified above, and on the Maturity Date (or any other redemption or repayment date specified above); provided, however, that each of Euroclear Bank, S.A./N.V., as operator of the Euroclear System (the “Euroclear Operator”), and Clearstream Banking, société anonyme (“Clearstream, Luxembourg” and, together with the Euroclear Operator “the relevant Clearing Systems”), or any other recognized or agreed clearing system (if indicated hereon that this Note is not intended to be a New Global Note), shall be deemed a holder of this Note with respect to the portion hereof held for its respective account; and provided further, however, that if the Original Issue Date occurs between a date that is 15 days prior to the next succeeding Interest Payment Date and such Interest Payment Date, interest payments will commence on the second Interest Payment Date succeeding the Original Issue Date to the holder of this Note on such second Interest Payment Date. If indicated hereon that this Note is intended to be a New Global Note, the nominal amount of Notes represented by this Note shall be the aggregate amount from time to time entered in the records of the relevant Clearing Systems. The records of the relevant Clearing Systems (which expression in this Note means the records that each relevant Clearing System holds for its customers which reflect the amount of such customer’s interest in the Notes) shall be conclusive evidence of the nominal amount of Notes represented by this Note and, for these purposes, a statement issued by a relevant Clearing System stating the nominal amount of Notes represented by this Note at any time shall be conclusive evidence of the records of the relevant Clearing System at that time. Payments due in respect of Notes for the time being represented by this Note shall be made to the bearer of this Note and each payment so made will discharge the Company’s obligations in respect thereof. Any failure to make the entries referred to above shall not affect such discharge. Payment of the principal of this Note and any premium due at the Maturity Date (or any other redemption or repayment date) will be made in immediately available funds upon surrender of this Note at the office or agency of the Fiscal and Paying Agent or at the office or agency of such other paying agents outside the United States (this and certain other capitalized terms used herein are defined on the reverse of this Note) as the Company may determine maintained for that purpose (a “Paying Agent”). Interest on this Note will accrue from the most recent Interest Payment Date to which interest has been paid or duly provided for, or, if no interest has been paid or duly provided for, from the Original Issue Date, until the principal hereof has been paid or duly made available for payment (except as provided below). The interest so payable, and punctually paid or duly provided for, on any Interest Payment Date, will be paid to the holder of this Note at the office or agency of the Fiscal and Paying Agent or at the office of any Paying Agent and the Fiscal and Paying Agent shall (a)if indicated hereon that this Note is not intended to be a New Global Note, cause Schedule A-1 of this Note to be endorsed or (b)if indicated hereon that this Note is intended to be a New Global Note promptly provide details to the relevant Clearing Systems in order for the records of the relevant Clearing Systems to be updated and remain at all times accurate, in each case to reflect such payment of interest and the amount of interest so paid will be noted. If the Specified Currency is other than U.S. dollars, then, except as provided on the reverse hereof, payment of the principal of and premium, if any, and interest on this Note will be made in such Specified Currency either by a check drawn on a bank in London, Luxembourg or a city in the country of such Specified Currency or by wire transfer of 3 immediately available funds to an account maintained by the holder of this Note with a bank located outside the United States if appropriate wire transfer instructions in writing have been received by the Fiscal and Paying Agent or any Paying Agent not less than 10 days prior to the applicable Interest Payment Date. If the Specified Currency indicated on the face hereof is U.S. dollars, any payment of the principal of and premium, if any, and interest on this Note will be made, subject to applicable laws and regulations, in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts either by a check drawn on a bank in The City of New York mailed to an address outside the United States furnished by the holder or by wire transfer of immediately available funds to an account maintained by the holder of this Note with a bank located outside the United States if appropriate wire transfer instructions have been received by the Fiscal and Paying Agent or any Paying Agent not less than 10 days prior to the applicable payment date. Notwithstanding the foregoing, in the event that payment in U.S. dollars of the full amount payable on this Note at the offices of all Paying Agents would be illegal or effectively precluded as a result of exchange controls or similar restrictions, payment on this Note will be made by a paying agency in the United States, if such paying agency, under applicable law and regulations, would be able to make such payment. This Note is issued in the principal amount set forth on the face hereof, but the total aggregate principal amount of the Series to which this Note belongs is unlimited. The Company has the right, without the consent of the holder of any Note or coupon appertaining thereto, to issue additional Notes which form part of the Series to which this Note belongs. Reference is hereby made to the further provisions of this Note set forth on the reverse hereof, which further provisions shall for all purposes have the same effect as if set forth at this place. Unless the certificate of authentication hereon has been executed by the Fiscal and Paying Agent by manual signature, and, if indicated hereon that this Note is intended to be held in a manner which would allow Eurosystem eligibility, effectuated by the entity appointed as common safe-keeper by the relevant Clearing Systems, this Note shall not be entitled to any benefit under the Fiscal Agency Agreement, as defined on the reverse hereof, or be valid or obligatory for any purpose. 4 IN WITNESS WHEREOF, the Company has caused this Note to be duly executed. DATED: GENERAL ELECTRIC CAPITAL CORPORATION [SEAL] By: /s/ Kathryn A. Cassidy Name: Kathryn A. Cassidy Title: Senior Vice President – Corporate Treasury and Global Funding Operation Attest: By: /s/ Craig T. Beazer Authorized Signatory CERTIFICATE OF AUTHENTICATION This is one of the Notes referred to in the within-mentioned Fiscal Agency Agreement. THE BANK OF NEW YORK as Fiscal and Paying Agent By: Authorized Officer [Effectuated without recourse, warranty or liability by As common safe-keeper]8 8 Applicable only for a series of Notes issued and indicated hereon that it is issued as a New Global Note. 5 [Form of Reverse of Note] This Note is one of a duly authorized issue of Euro Medium-Term Notes of the Series specified on the face hereof, having maturities of nine months or more from the date of issue (the “Notes”) of the Company. The Notes are issuable under an eighth amended and restated fiscal and paying agency agreement, dated as of May12, 2006, among General Electric Capital Corporation, GE Capital Australia Funding Pty.
